Citation Nr: 0805910	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating greater than 40 
percent for low back strain. 

2.  Entitlement to an increased rating greater than 10 
percent for bilateral hearing loss. 

3.  Entitlement to a compensable rating for residuals of an 
injury to the left index finger. 

4.  Entitlement to total disability based on individual 
unemployability.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for low back strain and bilateral hearing 
loss, a compensable rating for residuals of an injury to the 
left index finger, and total disability based on individual 
unemployability. 


FINDINGS OF FACT

1.  The veteran's low back strain and mild osteoarthritis of 
the lumbar spine is manifested by dull, aching low back pain 
without radiation or flare-ups.  The pain is precipitated by 
walking or bending and is alleviated by analgesic medication 
and rest.   The veteran walks pain free up to 100 yards 
without support devices.  He has normal posture and contour 
with no lordosis, scolisis, kyphosis, or guarding.  There is 
tenderness to palpation but no muscle spasms or weakness.  
Range of motion is 80 degrees flexion, 15 degrees extension, 
20 degrees bidirectional lateral flexion, and 20 degrees 
bidirectional rotation with pain on motion.  X-rays show 
minor arthritic degenerative changes at the facet joints of 
the lower lumbar spine.

2.  The veteran's bilateral hearing acuity is manifested by 
hearing acuity levels that correspond to level IV for the 
right ear and level IV for the left ear. 

3.  The veteran's residual of an injury to the left index 
finger is a two centimeter by two millimeter scar in the 
vicinity of the metacarpal phalangeal joint of the left index 
finger.  The scar is superficial, stable, and smooth with no 
elevation or depression.  The scar is not adherent to the 
underlying tissue.  There is no tenderness or pain on 
examination and no inflammation, edema, or keloid formation, 
disfigurement, or limitation of motion or function. 

4.  The veteran has the following service connected 
disabilities: chronic low back strain, rated as 40 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; and residuals of an injury to the left index 
finger, rated as noncompensable.  

5.  The veteran has a high school education and work 
experience as a laborer and a school bus driver; he is not is 
not precluded from obtaining or retaining substantially 
gainful employment as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 
percent for low back strain have not been met for any period 
of time covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5238, 5242 (2007).

2.  The criteria for an increased rating greater than 10 
percent for bilateral hearing loss have not been met for any 
period of time covered by this appeal.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.85, 4.86 (2007). 

3.  The criteria for a compensable for residuals of a 
laceration of the left index finger have not been met for any 
period of time covered by this appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 7801-7805 (2007). 

4.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to claims for increased ratings, the Board notes 
that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO sent the veteran a letter in April 2005 that informed 
the veteran that he could submit evidence showing his 
service-connected conditions had increased in severity in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  He was told 
to inform the RO of dates of treatment at VA facilities so 
those records could be obtained and that if he had not been 
recently examined or treated that he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  The 
veteran was also informed of the criteria for entitlement to 
total disability based on individual unemployability (TDIU).  

The Board finds that such notice is insufficient to satisfy 
the notice requirements as the veteran was not specifically 
informed that he should provide or obtain medical or lay 
evidence showing a worsening or increase in severity and the 
effect the worsening has on his employment and daily life.   

Moreover, with regard to the claims for higher ratings for 
hearing loss and the low back disability, specific 
measurements or test results are required for an increased 
rating to be assigned, and the Secretary must provide at 
least general notice of the requirements and that a 
disability rating will be determined if an increase is found 
by applying relevant diagnostic codes.  The April 2005 notice 
letter does not satisfy these requirements either.  

However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the statutes 
and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representatives that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran was provided the rating criteria for the disabilities 
and for TDIU in a June 2005 rating decision and in a December 
2005 statement of the case.  Although he had the opportunity 
to do so in the substantive appeal, he made no argument or 
assertion except that he disagreed with the decision.  The 
Board finds that a reasonable person could be expected to 
understand what information or evidence was required to 
support his claims from the notice letter, the rating 
decision, and the statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in U.S. Army infantry units including 
service in the Republic of Vietnam.  He was awarded the 
Bronze Star and Purple Heart Medals.  He contends that his 
service-connected disabilities are more severe and that they 
preclude all forms of substantially gainful employment.  The 
veteran's claims for increased ratings were received in 
February 2005.  

Low Back Strain

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; a 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; and a 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  This rating 
formula applies to lumbosacral strain, spinal stenosis, and 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5237, 5238, 5242.

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2007). 
The code for intervertebral disc syndrome (Diagnostic Code 
5243) permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  As there is 
no diagnosis of intervertebral disc syndrome, evidence of 
incapacitating episodes, or neurological deficits associated 
with this lumbar spine disability, those criteria do not 
apply.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

In October 2003, a VA examiner noted the veteran's reports of 
constant, moderate low back pain with no radiating pain but 
with weakness and cramping in his upper legs after extended 
walking.  He did not use a brace or supportive devices and 
obtained relief with analgesic medication and rest.  The 
veteran reported some difficulty in getting up and down when 
toileting but he was not otherwise limited in the activities 
of daily living.  He reported no bowel or bladder 
dysfunction.  The examiner note no postural deformities, 
muscle spasms, or neurological deficits.  There was localized 
tenderness of the sacroiliac joints but none along the lumbar 
spine.  Range of motion was 30 degrees flexion, zero degrees 
extension, 20 degrees bidirectional lateral flexion, and 25 
degrees right and 20 degrees left rotation, all limited by 
pain.  The examiner commented that he was not able to 
ascertain whether the veteran was providing his full effort.  
The combined range of motion was 115 degrees.  The examiner 
was unable to estimate whether additional limitation or 
fatigue would be present on repetition but he stated that 
such additional limitation was conceivable after extending 
walking.  X-rays showed no significant degenerative disease.  
The examiner diagnosed possible lumbar spinal stenosis. 

In April 2005, a VA examiner noted the veteran's reports of 
continued dull, aching low back pain without radiation or 
flare-ups.  The pain was precipitated by walking or bending 
and was alleviated by lying on a hard surface.   The veteran 
could walk pain free up to 100 yards and did not use any 
support devices.  The examiner did not comment on the use of 
medication.  There was no history of falls and no systemic 
deficits.  The veteran was able to perform all the activities 
of daily living including toileting.  The examiner noted 
normal posture and contour with no lordosis, scolisis, 
kyphosis, or guarding.  There was some tenderness to 
palpation but no muscle spasms or weakness.  Range of motion 
was 80 degrees flexion, 15 degrees extension, 20 degrees 
bidirectional lateral flexion, and 20 degrees bidirectional 
rotation with pain on motion.  The combined range of motion 
was 175 degrees.  The examiner was unable to estimate whether 
additional limitation or fatigue would be present after the 
veteran had been standing for the entire day.  X-rays showed 
minor arthritic degenerative changes at the facet joints of 
the lower lumbar spine, and the examiner diagnosed mild 
osteoarthritis.  

The Board concludes that an increased rating greater than 40 
percent is not warranted at any time during the pendency of 
the claim.  Range of motion met the criteria for a 40 percent 
rating in October 2003.  However, the range of motion was 
less restrictive in April 2005.  Although neither examiner 
was able to estimate additional limitation on repetition or 
fatigue, the most recent measured range of motion is well 
within the criteria for a 40 percent evaluation.  There is no 
evidence of flare-ups, neurological or organic system 
deficits, significant muscle weakness, or impact on mobility.  
He uses no supportive devices for mobility or medication 
other than analgesics.  There is no impact on his daily 
activities other than limiting extended walking or bending.  
A higher rating is not warranted because there is no evidence 
of unfavorable ankylosis.   

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current mild osteoarthritis of the lumbar spine 
warrants a rating not greater than 40 percent for the entire 
pendency of the claim.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85 (2007).

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2007).  
When the puretone threshold at each of the four frequencies 
is 55 decibels or more, the acuity level will be assigned 
from the higher of two tables, one of which does not include 
the speech discrimination factor.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

In December 2003, a VA audiometric examination showed 
auditory thresholds of 30, 70, 75, 70 decibels at 1000, 2000, 
3000, and 4000 Hz respectively in the right ear and 40, 70, 
75, and 70 decibels at the same respective frequencies in the 
left ear.  Puretone threshold averages were 61 decibels in 
the right ear and 64 decibels in the left ear.  Speech 
recognition scores were 84 percent and 76 percent in the 
right and left ear respectively.  The examiner diagnosed mild 
to severe sensorineural hearing loss bilaterally with no 
requirement for medical follow-up.  These results correspond 
to Level III hearing in the right ear and Level IV in the 
left ear pursuant to Table VI.  However, in light of the 
exceptional pattern of hearing loss demonstrated in the right 
ear, additional consideration is warranted pursuant to 
38 C.F.R. § 4.86(b).  The puretone threshold average of 61 
decibels corresponds to Level IV hearing loss pursuant to 
Table VIA and when elevated to the next level, Level V 
hearing loss results for the right ear.  Upon applying Table 
VII to Level V hearing loss in the right ear and Level IV in 
the left ear, no more than a 10 percent evaluation is 
warranted.  

In May 2005, a VA audiometric examination showed auditory 
thresholds of 35, 70, 70, 70 decibels at 1000, 2000, 3000, 
and 4000 Hz respectively in the right ear and 45, 70, 75, and 
75 decibels at the same respective frequencies in the left 
ear.  Puretone threshold averages were 61 decibels in the 
right ear and 66 decibels in the left ear.  Speech 
recognition scores were 80 percent and 76 percent in the 
right and left ear respectively.  The examiner diagnosed 
normal sloping to severe sensorineural hearing loss 
bilaterally with no evidence of organic ear abnormalities.  

As the puretone averages for both ears are not 55 decibels or 
more at each frequency, the criteria for exceptional patterns 
of hearing impairment are not applicable.  Neither are the 
criteria for an exceptional pattern of hearing impairment met 
pursuant to 38 C.F.R. § 4.86(b).  Using the most recent 
audiometric measurements from 2005, Table VI provides an 
acuity level of IV for the right ear, and level IV for the 
left ear.  Table VII provides a disability rating of 10 
percent.  A higher rating is not warranted because the 
puretone threshold average and speech discrimination scores 
are not more severe.  The Board also concludes that this 
disability does not warrant extraschedular consideration.  
After review of the veteran's history of noise exposure and 
treatment, there is no evidence that the disability is so 
unusual as to cause interference with employment or frequent 
hospitalization.  38 C.F.R. § 3.321.  

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss warrants a rating not 
greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Index Finger

Service medical record showed that the veteran sustained a 
deep laceration of the left index finger in February 1968.  
Although an examiner noted the veteran's report that he had 
sustained a fracture, there is no evidence that X-rays were 
obtained or that a fracture was diagnosed or treated.  The 
veteran reported swelling and limitation of motion of the 
finger up to one month after the injury.  In a January 1969 
discharge physical examination, a physician noted only the 
history of a swollen phalangeal joint, and the veteran did 
not report any bone abnormalities.  In August 1971, a VA 
examiner noted the veteran's reports of finger joint swelling 
after using his left hand at work and an inability to achieve 
a closed fist, but the examiner observed no swelling, nerve 
deficits, muscle atrophy, or passive limitation of motion 
during the examination.  The examiner diagnosed asymptomatic 
surgical skin scar of the left index finger.  The remainder 
of the post-service medical reports contains no evidence of 
any residuals of the injury to the left index finger other 
than a scar.  

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar exceeds 39 square 
centimeters.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar is 929 
square centimeters or greater.  A compensable rating is also 
warranted for scars that are unstable or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2007).  

In April 2005, a VA examiner noted the veteran's report that 
his left finger injury in service required sutures but healed 
with minimal problems.  The examiner noted a two centimeter 
by two millimeter scar in the vicinity of the metacarpal 
phalangeal joint of the left index finger.  The scar was 
superficial, stable, and smooth with no elevation or 
depression.  The scar was not adherent to the underlying 
tissue, and there was no tenderness or pain on examination 
and no inflammation, edema, keloid formation, disfigurement, 
or limitation of motion or function.  The examiner diagnosed 
post-laceration of the left index finger that was well healed 
with no symptoms at the time.  

The Board concludes that a compensable rating for residuals 
of a laceration of the left index finger is not warranted 
because there is no competent medical evidence of any 
residual other than a well-healed scar.  The most recent 
examination showed that the scar was small and superficial 
without pain on examination.  There was no limitation of 
motion or function.  The examiner noted no symptoms that met 
any of the applicable diagnostic criteria for scars.   The 
disability does not warrant extraschedular consideration 
because there is no evidence that the disability is so 
unusual as to cause interference with employment or frequent 
hospitalization.  38 C.F.R. § 3.321.  

The weight of the credible evidence demonstrates that the 
veteran's residuals of an injury to the left index finger do 
not warrant a compensable rating.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran has the following service connected disabilities: 
chronic low back strain, rated as 40 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; and 
residuals of an injury to the left index finger, rated as 
noncompensable.  

In a July 1981 application for vocational rehabilitation 
benefits, the veteran indicated that he was a high school 
graduate with two years of post-high school education in 
business administration.  In a June 1989 claim for TDIU, the 
veteran stated that he had last worked as a school bus driver 
in 1985 and that he was unable to obtain substantially 
gainful employment because he could not lift more than 15 
pounds as a result of his low back disability, then rated as 
10 percent disabling.   The file contains a request for 
information regarding the veteran's disabilities from the 
Social Security Administration in August 1995.  However, in 
an August 1999 claim for nonservice-connected pension, the 
veteran indicated that the only SSA benefits received at the 
time were for his spouse.  

Records of the veteran's private primary care physician from 
November 2000 to September 2003 showed no treatment for any 
of the veteran's service-connected disabilities and no 
prescribed medication for back pain.  In a February 2005 
claim for TDIU, the veteran stated that he had last worked 
from 1993 to 1995 as a furniture mover.  He stated that he 
was taking unidentified medication for his service-connected 
disabilities and that the side effects of the medication 
impaired his function and made it impossible to work.  

The Board concludes that the veteran does not meet the 
regulatory requirements for total disability based on 
individual unemployability because he does not have service-
connected disabilities rated at the level required by 
38 C.F.R. § 4.16(a) .  

The Board further concludes that TDIU on an extraschedular 
basis is not warranted because the evidence of record does 
not demonstrate that the veteran's service connected 
disabilities are so exceptional as to preclude the veteran 
from obtaining and securing substantially gainful employment.  
The Board acknowledges that no medical opinion has been 
obtained that specifically assessed the occupational 
incapacities resulting from the veteran's low back, hearing, 
and index finger disabilities.  The Board refers to the 
medical examinations of his disabilities discussed above.  
Examiners noted that the veteran had difficulty walking 
extended distances, bending, and standing for long periods as 
a result of his back disability.  There is no evidence of any 
prescription medication that could cause debilitating side 
effects.  Although the veteran has degraded hearing acuity, 
there is no evidence that he required hearing aids or that he 
was unable to engage in conversation or other daily 
activities due to hearing loss.  There is no loss of left 
hand function.  The veteran can perform all the activities of 
daily living, and there is no evidence that he is unable to 
operate an automobile.  There is nothing in the record, aside 
from the veteran's contentions, that suggests that his 
service-connected disabilities are disabling beyond the 
typical impairment already contemplated by the schedular 
criteria.  The Board concludes that the veteran's back 
disability may preclude employment involving extensive 
lifting, standing, or walking.  However, the veteran's level 
of education and degree of disability do not preclude other 
forms of employment that do not require heavy physical labor.    

The weight of the credible evidence demonstrates that the 
veteran's current service- connected disabilities do not 
preclude him from obtaining and maintaining substantially 
gainful employment.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating greater than 40 percent for low back 
strain is denied. 

An increased rating greater than 10 percent for bilateral 
hearing loss is denied. 

A compensable rating for residuals of an injury to the left 
index finger is denied. 

Total disability based on individual unemployability is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


